Citation Nr: 0633031	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured right wrist. 

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge on June 7, 2006.  


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by 
pain, crepitus, fatigue and limitation of range of motion.

2.  The veteran did not incur a left knee disability in 
service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent, for the veteran's service-connected right wrist 
disability, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215 (2006). 

2.  Service connection for a degenerative joint disease of 
the left knee is not established.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
February 2004 letter.  The letter told the veteran that the 
evidence should show that his service-connected disability 
had increased in severity and the evidence necessary to 
establish service connection.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Despite any inadequate notice provided to the 
appellant, no prejudice results in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been provided the information necessary to fully advance his 
claims.  As to the downstream elements of disability rating 
for the knee and effective dates for the knee and wrist, the 
veteran is not prejudiced by any lack of notice, as the Board 
is denying the issues. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant ultimately received sufficient VCAA 
notice and any deficiency with respect to the timing of the 
notice has been remedied by readjudication following this 
notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, this 
requirement is satisfied by the February 2004 letter from the 
RO, which stated "If there is any other evidence or 
information that you think will support your claim, please 
let us know."
VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R.  § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
record contains the veteran's service medical records, VA 
medical records and all private treatment records identified 
by the veteran.  The veteran has received VA examinations in 
furtherance of his claims and further assessment is not 
necessary to make a decision on the appeal.  The veteran has 
not requested VA's assistance in obtaining any other 
evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran. 


Analysis

Increased Rating:  Right Wrist

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It should also be noted that when evaluating disabilities of  
the musculoskeletal system, 38 C.F.R. § 4.40 allows for  
consideration of functional loss due to pain and weakness  
causing additional disability beyond that reflected on range  
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's right wrist disability is currently rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215.  10 percent is the maximum rating allowed under 
Diagnostic Code 5215.  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214, 
which provides for higher ratings for favorable and 
unfavorable ankylosis of the wrist, to include a 30 percent 
rating for the major hand and a 20 percent rating for the 
minor hand for ankylosis of the wrist favorable in 20 to 30 
degrees dorsiflexion.  38 C.F.R. § 4.71(a), Diagnostic Code 
5214.   

Of record are private surgery records from William Swan, M.D.  
Those records reveal that the veteran underwent surgery in 
March 1984 to repair a fracture of the right carpal 
navicular.  At that time a compression screw was inserted 
into the right carpal navicular.  That screw was removed in a 
December 1984 surgery and the diagnosis stemming from that 
surgery was healed fracture right carponavicluar.  There is 
no indication of ankylosis of the right wrist.

Also of record is a March 2000 report of VA examination.  
Physical examination revealed obvious deformities and 
hypertrophic changes as well as scarring from the 
aforementioned surgery.  The veteran was diffusely tender to 
palpation at the radiocarpal region.  All active and passive 
range of motion was accompanied by crepitus, grating and 
complaints of pain.  Range of motion, active over passive, 
was pronation 80 degrees/90 degrees; supination 65 degrees/80 
degrees; dorsiflexion 25 degrees/65 degrees; palmar flexion 
40 degrees/70 degrees; radial deviation 5 degrees/10 degrees; 
and ulnar deviation 25 degrees/45 degrees.  Grip strength was 
40 pounds with rapid fatigue.  X-rays revealed evidence of a 
previous fracture of the right carpal navicular.  There were 
also radiocarpal, peri-scaphoid degenerative joint changes.  
The diagnosis was status post open reduction and internal 
fixation to a nonunion fracture of the right carpal navicular 
with post-traumatic arthritis, decreased range of motion and 
severely decreased strength.  

Of record is a report of a VA contract examination dated in 
January 2003.  Physical examination of the right wrist 
revealed a 3.5 cm. scar at the based of the thumb down to the 
wrist, with mild swelling around the joint.  Range of motion 
was as follows:  dorsiflexion to 35 degrees, palmar flexion 
to 35 degrees, radial deviation to 9 degrees, and ulnar 
deviation to 15 degrees.  The veteran reported pain on all 
planes of motion.  The range of motion was additionally 
limited by pain, weakness and lack of endurance.  

The final VA examination of record is dated in August 2005.  
Range of motion active over passive was pronation 80 
degrees/90 degrees; supination 85 degrees/85 degrees; 
dorsiflexion 25 degrees/55 degrees; palmar flexion 30 
degrees/70 degrees; radial deviation 5 degrees/10 degrees; 
and ulnar deviation 25 degrees/45 degrees.  The examiner 
noted crepitus and grating throughout range of motion and 
that the veteran experienced diffuse discomfort throughout 
all range of motion, both active and passive.  Tinel's test 
was negative.  Phalen's and Finkelstein tests were 
unobtainable.  The examiner ultimately diagnosed fracture, 
right wrist, healed, with post-traumatic arthritis and 
limitation of range of motion.  It was lastly noted that the 
veteran had congenital carpal fusion of his right wrist.  

Turning to the relevant medical evidence, the Board notes 
that the August 2005 VA examination reports limitation of 
motion of the right wrist, with crepitus and grating.  
Furthermore, all of the medical evidence of record fails to 
reveal ankylosis of the right wrist.  Accordingly, because 
the evidence clearly shows that the veteran's right wrist 
disability is manifested by pain, crepitus, fatigue and 
limitation of range of motion without ankylosis, entitlement 
to an evaluation in excess of 10 percent for the veteran's 
right wrist disability is not established.  In sum, because 
ankylosis of the right wrist is not shown, the claim must be 
denied.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, and the veteran's testimony offered at the 
aforementioned Board hearing, and acknowledges that the 
evidence of record shows lack of endurance in the right wrist 
following repetitive use and that the range of motion of the 
veteran's right wrist is additionally limited by pain.  
Additional compensation, however, is not warranted under 
these provisions because the current rating of 10 percent for 
the wrist is the maximum evaluation allowed for limitation of 
motion of the wrist.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997). 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  The Board finds 
that the circumstances do not warrant an extraschedular 
evaluation because there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1).

Service Connection:  Left Knee

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, including degenerative joint 
disease, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006)

The veteran's service medical records reveal two episodes of 
treatment of his left knee.  The veteran first sought 
treatment for left knee pain in November 1977 and reported 
pain in that knee after playing basketball.  The diagnosis 
was muscle strain left knee.  In December 1977, the veteran 
was seen for the exact same complaint of left knee pain after 
playing basketball.  The diagnosis at that time was of a 
normal knee.  The veteran's separation examination dated in 
June 1978 is silent with respect to a disorder of his left 
knee.  

At the August 2005 VA examination, the examiner diagnosed 
osteoarthritis of the left knee, post arthroscopic 
debridement (by description) with post-traumatic arthritis.  
The examiner found no evidence to support or suggest a 
relationship between the two episodes of in-service care for 
the left knee and the post-service diagnosis and subsequent 
treatment.  

Service connection for a left knee disability is not 
established.  Although the evidence shows that the veteran 
twice sought care for left knee pain while in service, there 
is no indication that he incurred a chronic left knee 
disability while in service.  The veteran's separation 
examination is silent with respect to a left knee disability, 
thus indicating that the veteran's in-service left knee 
muscle strain resolved.  Further, there is no evidence of 
left knee arthritis within a year of the veteran's separation 
from service.  Moreover, the only competent medical evidence 
of record is against a nexus between the in-service history 
of left knee pain and the veteran's current disability.  The 
veteran, as a lay person, is not competent to opine on the 
etiology of his claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the preponderance of the 
evidence is against the claim of service connection of a left 
knee disability and it must be denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured right wrist is denied. 

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


